Filed 5/25/21 P. v. Welty CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079332
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F17906264)
                    v.

    CHRISTOPHER ANDREW WELTY,                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Timothy A.
Kams, Judge.
         Julia J. Spikes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Melissa
Lipon, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                      INTRODUCTION
       In 2017, defendant Christopher Andrew Welty was arrested on suspicion of child
molestation and subsequently charged by information with three counts of committing a
lewd or lascivious act on a child under the age of 14 years, in violation of Penal Code
section 288, subdivision (a)).1, 2 The charging document also alleged defendant had a
prior serious felony conviction from 2007 for violating section 288, subdivision (a).
(§§ 667, subds. (a)(1), (b)–(i), 1170.12, subds. (a)–(d).)
       On February 19, 2019, defendant pleaded no contest to three counts of sexual
battery by restraint, in violation of section 243.4, subdivision (a), and admitted he had a
prior serious felony conviction, in exchange for a stipulated sentence of 10 years in state
prison and dismissal of the five-year prior serious felony conviction enhancement.
(§ 667, subd. (a)(1).)
       On March 19, 2019, in accordance with the terms of the plea bargain, the trial
court sentenced defendant to 10 years in state prison: the middle term of three years on
count 1, doubled to six years based on defendant’s prior strike conviction; and
consecutive two-year terms on counts 2 and 3. The court also imposed a restitution fine
of $3,000 under section 1202.4, subdivision (b)(1), and a parole revocation restitution
fine of $3,000 under section 1202.45, suspended. Based on inability to pay, the court
suspended the court operations assessments under section 1465.8, subdivision (a)(1); the
court facilities assessments under Government Code section 70373, subdivision (a)(1);
the sex offense fine under section 290.3; and the probation report fee under
section 1203.1b, subdivision (a).




1      All further statutory references are to the Penal Code unless otherwise noted.
2       The facts underlying defendant’s crimes are not relevant to the issues raised on appeal
and, therefore, we do not summarize them.


                                                2.
       On appeal and in reliance on the Court of Appeal’s decision in People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas), defendant claims imposition of the restitution fine
violates his Eighth Amendment and due process rights, and he requests a stay of the fine
or remand for an ability-to-pay hearing.3 He denies he forfeited the claim, but if we
determine he did, he claims ineffective assistance of counsel. The People maintain that
forfeiture bars defendant’s claim and trial counsel was not ineffective for failing to
object. On the merits, they contend that imposition of the restitution fine was not
unconstitutional.
       We conclude defendant forfeited his claim that imposition of the $3,000 restitution
fine was unconstitutional, his trial counsel did not render ineffective assistance, and, on
its merits, his Dueñas claim fails. Therefore, we affirm the judgment.4




3       While the appeal was pending, defendant filed a motion in the trial court as required to
perfect appellate review and comply with section 1237.2, which provides, “An appeal may not
be taken by the defendant from a judgment of conviction on the ground of an error in the
imposition or calculation of fines, penalty assessments, surcharges, fees, or costs unless the
defendant first presents the claim in the trial court at the time of sentencing, or if the error is not
discovered until after sentencing, the defendant first makes a motion for correction in the trial
court, which may be made informally in writing. The trial court retains jurisdiction after a notice
of appeal has been filed to correct any error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s request for correction. This section
only applies in cases where the erroneous imposition or calculation of fines, penalty assessments,
surcharges, fees, or costs are the sole issue on appeal.” (See People v. Hall (2019) 39
Cal.App.5th 502, 504 [§ 1237.2 applies to appeal raising Dueñas claim].) In arguing that
defendant may have failed to comply with section 1237.2, the People appear to have overlooked
the evidence of his motion.
4       Defendant requests we order the trial court to issue an amended abstract of judgment
omitting mention of the court assessments. The abstract of judgment expressly states that the
assessments are suspended, however. Because it conforms with the trial court’s judgment in this
regard, we are not persuaded there is any error necessitating correction.


                                                  3.
                                       DISCUSSION
I.     Forfeiture
       The failure to object in the trial court generally forfeits a claim on appeal and this
principle is applicable to constitutional claims. (People v. McCullough (2013) 56 Cal.4th
589, 593; In re Sheena K. (2007) 40 Cal.4th 875, 880–881.) “‘[D]iscretion to excuse
forfeiture should be exercised rarely and only in cases presenting an important legal
issue.’” (In re Sheena K., supra, at p. 887, fn. 7.)

       In this case, defendant was sentenced on March 19, 2019, which was more than
two months after the Court of Appeal issued its decision in Dueñas. Although neither the
parties nor the trial court specifically mentioned the decision, the court elected to suspend
the court assessments, the sex offense fine, and the probation report fee based on inability
to pay, indicating awareness of the decision. Despite having the benefit of both Dueñas
and a statutory right to object under section 1202.4, subdivisions (c) and (d), defendant
did not object to the $3,000 restitution fine. We do not agree with defendant that
counsel’s mention of his lack of “access to any financial remedy at this point,” which
specifically related to a factual correction in the probation report, constituted an objection
to imposition of the restitution fine on statutory or constitutional grounds.
       Therefore, we find that defendant forfeited his challenge to imposition of the
$3,000 restitution fine.
II.    Counsel Not Ineffective
       In the event we find defendant forfeited his claim, as we have, he argues that
counsel rendered ineffective assistance of counsel. We conclude defendant has not met
his burden of demonstrating error or prejudice.

       “‘[A] defendant claiming a violation of the federal constitutional right to effective
assistance of counsel must satisfy a two-pronged showing: that counsel’s performance
was deficient, and that the defendant was prejudiced, that is, there is a reasonable
probability the outcome would have been different were it not for the deficient

                                              4.
performance.’” (People v. Woodruff (2018) 5 Cal.5th 697, 736, quoting People v.
Alexander (2010) 49 Cal.4th 846, 888; accord, Strickland v. Washington (1984) 466 U.S.
668, 687; People v. Mickel (2016) 2 Cal.5th 181, 198.) To establish deficient
performance, defendant must show that counsel’s performance “fell below an objective
standard of reasonableness under prevailing professional norms.” (People v. Mai (2013)
57 Cal.4th 986, 1009; accord, Strickland v. Washington, supra, at pp. 687–688; People v.
Mickel, supra, at p. 198.) “[W]e do not second-guess trial counsel’s reasonable tactical
decisions.” (People v. Lucas (2014) 60 Cal.4th 153, 278, disapproved on another ground
in People v. Romero and Self (2015) 62 Cal.4th 1, 53–54, fn. 19.) “[A] defendant’s
burden [is] ‘difficult to carry on direct appeal,’ as a reviewing court will reverse a
conviction based on ineffective assistance of counsel on direct appeal only if there is
affirmative evidence that counsel had ‘“‘no rational tactical purpose’”’ for an action or
omission.” (People v. Mickel, supra, at p. 198, quoting People v. Lucas (1995) 12
Cal.4th 415, 437.)
       Defense counsel could have reasonably determined that it was more beneficial to
defendant to accept the restitution fine amount rather than object and risk creating a
record that might persuade the court that defendant was able to pay a higher restitution
amount or the court assessments, fees, and fines the court intended to suspend. We
recognize that counsel’s comment reflected defendant lacked “any financial remedy at
[that] point” (italics added), but the court was not limited to defendant’s present ability to
pay. (People v. Montes (2021) 59 Cal.App.5th 1107, 1122 [“‘[T]he evaluation of ability
to pay must include future ability to pay,’ and ‘[the] defendant bears the burden of proof
on that issue.’”].) Notably, defendant was only 32 years old at the time of sentencing, he
was reportedly in good health and had attended community college, and it was possible
he might earn wages in prison or receive monetary gifts. We reiterate that, unlike
sentencing hearings held pre-Dueñas, defendant had the opportunity to make a record on
these issues.

                                              5.
       Defendant did not make any such record and we cannot presume error. To the
contrary, defendant must demonstrate that “‘(1) the record affirmatively discloses counsel
had no rational tactical purpose for the challenged act or omission, (2) counsel was asked
for a reason and failed to provide one, or (3) there simply could be no satisfactory
explanation.’” (People v. Hoyt (2020) 8 Cal.5th 892, 958, quoting People v. Mai, supra,
57 Cal.4th at p. 1009.) For the reasons previously set forth, defendant has not met his
burden of showing error. Although this determination forecloses defendant’s claim, we
also note that he has not demonstrated a reasonable probability of a more favorable result
had counsel objected.
III.   No Constitutional Violation and Any Assumed Error Harmless
       With respect to the merits of defendant’s constitutional claim, Dueñas held that
“due process of law requires the trial court to conduct an ability to pay hearing and
ascertain a defendant’s present ability to pay” before it imposes any fines or fees.
(Dueñas, supra, 30 Cal.App.5th at p. 1164, see p. 1167.) We disagree with the holding in
Dueñas and find the matter need not be remanded for further findings. As explained in
People v. Aviles (2019) 39 Cal.App.5th 1055 (Aviles), we believe Dueñas was wrongly
decided and an Eighth Amendment analysis is more appropriate to determine whether
restitution fines, fees, and assessments in a particular case are grossly disproportionate
and thus excessive. (Aviles, supra, at pp. 1068–1072.) Under that standard, the
restitution fine imposed in this case is not grossly disproportionate to defendant’s level of
culpability and the harm he inflicted on his young victim, and thus not excessive under
the Eighth Amendment. (Aviles, supra, at p. 1072; accord, People v. Lowery (2020) 43
Cal.App.5th 1046, 1057–1058 (Lowery).)5




5      The charges arise from defendant’s sexual molestation of a six-year-old child on three
separate occasions.


                                               6.
       Even assuming arguendo that we agreed with Dueñas, we would still reject
defendant’s constitutional claims and find that because defendant has the ability to pay
the fine imposed in this case, any error “was harmless beyond a reasonable doubt.”
(Chapman v. California (1967) 386 U.S. 18, 24; accord, Lowery, supra, 43 Cal.App.5th
at pp. 1060–1061; Aviles, supra, 39 Cal.App.5th at pp. 1075–1077; People v. Jones
(2019) 36 Cal.App.5th 1028, 1035). “‘“Ability to pay does not necessarily require
existing employment or cash on hand.” [Citation.] “[I]n determining whether a
defendant has the ability to pay a restitution fine, the court is not limited to considering a
defendant’s present ability but may consider a defendant’s ability to pay in the future.”
[Citation.] This include[s] the defendant’s ability to obtain prison wages and to earn
money after his release from custody. [Citation.]’” (Aviles, supra, at p. 1076.)
       We can infer from the instant record that defendant has the ability to pay the
restitution fine from probable future wages, including prison wages. (Lowery, supra, 43
Cal.App.5th at pp. 1060–1061; Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Ellis
(2019) 31 Cal.App.5th 1090, 1094; People v. Douglas (1995) 39 Cal.App.4th 1385,
1397.) While it may take defendant some time to pay the amount imposed in this case,
that circumstance does not support an inability to make payments, either from prison
wages or monetary gifts from family and friends during his prison sentence; and there is
nothing in the record to show that defendant would be unable to satisfy the fine imposed
by the court while serving his prison term, even if he fails to obtain a prison job. (See,
e.g., People v. Potts (2019) 6 Cal.5th 1012, 1056–1057; People v. Lewis (2009) 46
Cal.4th 1255, 1321; Lowery, supra, at pp. 1060–1061; Aviles, supra, at pp. 1076–1077;
People v. DeFrance (2008) 167 Cal.App.4th 486, 505.) Again, defendant had the
opportunity to make a contrary record pursuant to Dueñas, but did not do so. (People v.
Montes, supra, 59 Cal.App.5th at p. 1122.)
                                      DISPOSITION
       The judgment is affirmed.

                                              7.